NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted April 11, 2022*
                                  Decided April 11, 2022

                                          Before

                           DAVID F. HAMILTON, Circuit Judge

                           MICHAEL Y. SCUDDER, Circuit Judge

                           THOMAS L. KIRSCH II, Circuit Judge

No. 21-2884

ASHER HILL,                                          Appeal from the United States District
    Plaintiff-Appellant,                             Court for the Southern District of Indiana,
                                                     Terre Haute Division.

      v.                                             No. 2:19-cv-00079-JPH-MG

DENNIS MEYER, et al.,                                James Patrick Hanlon,
    Defendants-Appellees.                            Judge.

                                        ORDER

       Asher Hill, an inmate at Wabash Valley Correctional Facility, appeals the entry of
summary judgment on his deliberate-indifference claims against his dentist and other
prison officials, who, he maintains, delayed or denied him adequate dental treatment.



      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2884                                                                        Page 2

The district court concluded, based on the record before it, that no reasonable jury could
find that any defendant was deliberately indifferent to Hill’s dental needs. We affirm.

                                            I.

        We recount the facts in a light that favors Hill, the nonmoving party. Henry v.
Hulett, 969 F.3d 769, 774 (7th Cir. 2020) (en banc). Hill, complaining of chronic mild pain
in tooth #16, saw prison dentist Dennis Meyer on April 5, 2018. That was Dr. Meyer’s
first day treating patients at the prison. Dr. Meyer x-rayed the tooth and determined
that it was supererupted (emerging too far from the jawbone); he also observed that Hill
had moderate periodontitis that likely would never resolve. Because Hill wanted to
save the tooth, Dr. Meyer performed an amalgam restoration (a “silver” filling). In a
sworn affidavit, Hill states that he told Dr. Meyer at this appointment that he was also
experiencing pain in another tooth, tooth #28, and that the pain in this tooth was “more
severe” than in tooth #16, and that tooth #28 had a cavity that need to be re-filled. Hill
recounts being told by Dr. Meyer that he could not refill the cavity at that time because
he was scheduled to treat only tooth #16, which he had to treat first, and that Hill
needed to submit another health-care request in six to eight weeks if he wished to have
the cavity in tooth #28 refilled. Dr. Meyer’s notes from that visit did not mention any
emergent condition.

        Twelve days later, Hill submitted a formal grievance asking to see the dentist
“asap” for a “severe” toothache in his lower tooth (#28) that had “been hurting for four
months.” Someone from the prison’s grievance office consulted Kimberly Hobson, the
health-services administrator responsible for scheduling inmates’ appointments.
Hobson reviewed Hill’s medical records and repeated Dr. Meyer’s instruction that Hill
submit a new health-care request form in six to eight weeks. The grievance office denied
Hill’s grievance. Hill appealed the decision, and Warden Richard Brown denied the
appeal on grounds that Hill’s dental care had been appropriate and in accordance with
institutional policy.

       Eight weeks after his appointment, on May 29, Hill submitted another health-
care request form, reporting that he had lost a filling in tooth #28 and was experiencing
“unbearable” pain, swelling in his jaw, soreness in his gums, and a discharge of pus and
blood from “two painful bumps” that had formed under the cavity. The health-services
department scheduled an appointment with Dr. Meyer for June 5, though the
appointment had to be postponed a week to accommodate a scheduling conflict among
the correctional officers assigned to escort him to the medical facilities.
No. 21-2884                                                                          Page 3



       On June 12, Dr. Meyer examined tooth #28 and diagnosed a cavity that was too
large to fill, so he extracted the tooth. He prescribed ibuprofen for 30 days, for pain. The
next week, Hill submitted a health-care request form complaining of severe pain and a
need for stronger pain medication and an antibiotic. Two days later, Dr. Meyer
examined Hill in his cell, prescribed the antibiotic amoxicillin, and renewed the
ibuprofen prescription.

       On September 19, Hill submitted another health-care request form stating that he
broke tooth #8 when he bit into an apple and was experiencing pain. Dr. Meyer
evaluated him later that day and found that the crown on that tooth had broken off. Dr.
Meyer told Hill that he would be scheduled for a resin-filling replacement. On
September 25, Dr. Meyer x-rayed tooth #8, removed decay, and restored the resin. In his
affidavit, Hill asserts that he told Dr. Meyer that day of “severe pain” in another tooth—
tooth #14—and “sore and swollen” gums, but Dr. Meyer replied that he could not treat
that tooth until Hill submitted another health-care request form.

       In early October, Hill submitted multiple health-care request forms. According to
his medical records, he complained of pain again in tooth #16 on October 1, and he
reported a fracture in the filling in tooth #8 on October 12; these requests were
forwarded to Dr. Meyer’s office. On October 26, Hill submitted a formal grievance
complaining that he had pain in tooth #16 that was “excruciating” and that he needed to
see a dentist as soon as possible. The grievance office again contacted Hobson, who
upon reviewing Hill’s medical records and seeing no reports of any emergent
conditions, responded that Hill had already been “seen by the dentist for this issue.”
The grievance office then denied this grievance. Hill submitted another health-care
request form on October 30, complaining of “excruciating pain” in tooth #16 and “sore
and swollen” gums.

       Hill eventually saw Dr. Meyer on November 13, in connection with his periodic
oral exam. Dr. Meyer’s notes from that visit did not refer to any issues with tooth #16,
though he did report that Hill had complete bone loss in tooth #14 and that the tooth
was non-restorable. Dr. Meyer prescribed a ten-day course of antibiotic treatment, after
which he extracted tooth #14.

       Hill then submitted multiple formal grievances over the quality of his treatment
for tooth #8. In November 2018, he asked for a post and crown for that tooth. The
following month, he complained about the tooth’s color and shape with the resin filling
No. 21-2884                                                                         Page 4

Dr. Meyer had replaced in September. Dr. Meyer responded that no further treatment
of tooth #8 was medically necessary because Hill’s complaints were considered cosmetic
issues.

      In April 2019, Hill submitted a grievance complaining that the roots of tooth #14
remained in place following its extraction. Dr. Meyer examined the tooth #14 but found
no roots left behind.

       Hill turned to federal court for relief. As relevant to this appeal, he brought
deliberate-indifference claims against each of the individual defendants. He asserted
that Dr. Meyer (1) delayed treatment of teeth #16, #28, #8, and #14; (2) failed to provide a
post and crown for tooth #8; and (3) failed to provide a root canal in tooth #28. Hill also
asserted that Hobson refused to direct Dr. Meyer to provide him with the care he
requested. And he asserted that Warden Brown and two employees in the prison’s
grievance office (Michael Smith and Nikki Tafoya) willfully failed to arrange for
immediate treatment in response to his grievances.

       The district court entered summary judgment for the defendants, concluding that
there was no evidence that any defendant had been deliberately indifferent to Hill’s
medical needs. The court devoted most of its attention to Hill’s claims against Dr.
Meyer. With regard to the alleged delays in treatment, the court determined that no
reasonable jury could find that the delay in treating Hill’s teeth was unacceptable. As
for tooth #28, the court concluded that no jury could infer that Dr. Meyer knew that the
pain from tooth #28 required immediate care or that he acted with deliberate
indifference when he told Hill to submit another health-care request form within two
months to receive treatment for it. With regard to tooth #8, the court concluded that no
jury could find that Dr. Meyer was deliberately indifferent because he treated the tooth
on the day that Hill complained about it. And with regard to tooth #14, the court found
no evidence of deliberate indifference because Dr. Meyer extracted the tooth within two
weeks of an x-ray that indicated bone loss.

       The court also entered summary judgment for the remaining defendants.
Regarding Hobson, the court concluded that Hill had not produced evidence that she
had any authority to direct Dr. Meyer to provide care or to override his medical
judgment, so no reasonable jury could conclude that she acted with deliberate
indifference by delaying or denying treatment. As for Warden Brown and the two
employees from the grievance office, the court concluded that they appropriately relied
on Dr. Meyer’s medical expertise in denying Hill’s grievances, and that they had no
No. 21-2884                                                                           Page 5

knowledge or reason to believe that Dr. Meyer’s medical decisions put Hill at risk of
substantial harm.

                                                 II.

       A prison official who acts with deliberate indifference to a substantial risk of
serious harm to an inmate’s health violates the Eighth Amendment. Estelle v. Gamble,
429 U.S. 97, 104–05 (1976). A delay in medical treatment may constitute deliberate
indifference if the delay exacerbates the injury or unnecessarily prolongs an inmate’s
pain, particularly if a provider knows that the pain is treatable. Reck v. Wexford Health
Sources, Inc., 27 F.4th 473, 483 (7th Cir. 2022). The length of delay that violates the Eighth
Amendment depends on the severity of the condition and the ease of providing
treatment: For example, a steadily worsening toothache that causes severe pain to an
inmate while eating and sleeping could support a finding that a two-month delay in
referring the inmate to a dentist constitutes deliberate indifference. Berry v. Peterman,
604 F.3d 435, 438, 441 (7th Cir. 2010). However, a medical professional’s treatment
decisions will be afforded deference unless no minimally competent professional would
have responded as such under the circumstances. Pyles v. Fahim, 771 F.3d 403, 409
(7th Cir. 2014).

       Hill’s strongest challenge to the district court’s ruling in favor of Dr. Meyer
concerns the treatment of tooth #28. This is the court’s rationale for finding no evidence
of deliberate indifference:

       Dr. Meyer testified in his affidavit that “[t]here were no emergent conditions
       identified at the conclusion of the [April 5] appointment.” … While Mr. Hill told
       Dr. Meyer that the pain in tooth #28 was greater than the pain in tooth #16, a
       reasonable jury could not conclude from this information that Dr. Meyer knew
       the pain from tooth #28 demanded immediate care. The jury therefore could not
       find that Dr. Meyer’s instruction to submit another Health Care Request form
       within eight weeks was an act of deliberate indifference.

(District court’s order, at 10.) Hill asserts that the court erred by undervaluing his
evidence—essentially the testimony in his affidavit—that Dr. Meyer disregarded his
complaints of pain in tooth #28 at his April 5 appointment, forcing him to endure weeks
of severe pain before he could return for another appointment. He argues that a
reasonable jury could conclude that Dr. Meyer’s decision to delay treatment of that
tooth was an act of deliberate indifference.
No. 21-2884                                                                          Page 6



        But Hill’s affidavit alone is insufficient to create a fact issue over the manner in
which Dr. Meyer responded to his particular complaints regarding the tooth. While Hill
asserts that he informed Dr. Meyer at the appointment of experiencing “more severe”
pain in tooth #28 than in tooth #16, he emphasizes that he “specifically asked Dr. Meyer
to refill the cavity in my #28 tooth” and was told by Dr. Meyer that tooth #16 had to be
treated first because that was the purpose of the appointment. Nothing in the record
reflects that Dr. Meyer understood the condition of tooth #28 to be urgent or that Hill’s
complaint of pain necessitated immediate care. The evidence may perhaps reflect a
disagreement between Hill and Dr. Meyer about the appropriate course of treatment,
but it does not suggest that Dr. Meyer acted with a reckless disregard for Hill’s well-
being, see Reck, 27 F.4th at 485, even after he instructed Hill to submit another health-
care request form within two months.

        Hill next argues that the district court overlooked evidence that Dr. Meyer
prolonged his pain in tooth #14 by requiring him to schedule a separate appointment
for treatment of that tooth. Hill states in his affidavit that he complained of
“excruciating” pain in this tooth in the health-care request forms that he submitted on
October 1 and 30, but Dr. Meyer did not evaluate the tooth until November 13, when he
diagnosed complete bone loss. Hill’s dental records, however, indicate that these forms
reported pain in teeth #16 and #8, not tooth #14. Because no other evidence in the record
reflects that Dr. Meyer was aware of Hill’s pain in tooth #14, the district court properly
found no disputed fact regarding the treatment of this tooth.

       Turning to Hobson, Hill contends that the district court overlooked the evidence
that she prolonged his discomfort by not arranging prompt treatment in response to his
multiple reports of pain, particularly in tooth #28. Hill argues that he suffered
unnecessary, prolonged pain when she did not schedule an immediate appointment
and instead repeated Dr. Meyer’s instruction to submit another health-care request
form six to eight weeks later.

       But summary judgment for Hobson was proper because Hill has not produced
evidence showing that Hobson, who worked in a non-medical capacity as a health
services administrator, had the authority to order specific care or override Dr. Meyer’s
medical judgment. See Eagan v. Dempsey, 987 F.3d 667, 694 (7th Cir. 2021). Moreover, as
the district court explained, Hill pointed to no evidence that Hobson had reason to
question the adequacy of the treatment he was receiving from Dr. Meyer. Id.
No. 21-2884                                                                       Page 7

        Finally, Hill challenges the summary judgment for Warden Brown and the two
grievance-office employees, arguing that the court overlooked evidence that they
prolonged his severe pain when they willfully rejected his grievances seeking
immediate treatment. But the court appropriately concluded that these prison officials
too were entitled to defer to the medical staff’s professional judgment. Id. According to
Hill’s grievance records, the grievance-office employees Smith and Tafoya both
consulted with Dr. Meyer and Hobson about Hill’s dental records, and in so doing they
reasonably relied on Dr. Meyer’s medical judgment that Hill had no condition requiring
immediate treatment.

      We have considered Hill’s remaining arguments, and none has merit.

                                                                             AFFIRMED